Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed October 28th, 2020 has been considered by the examiner. 

Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okazaki (WO 2021120113, as evidenced by the machine translation).
Regarding claim 1, Okazaki discloses a lens driving device (Figs. 1-3), comprising:
a lens support (1001) configured to support a lens (as shown in Fig. 1);
a frame member configured to support the lens support (1003); and
a guide mechanism (10, 20, 30) configured to guide the lens support in such a manner that the lens support is freely movable in a direction orthogonal to an optical axis direction of the lens relative to a predetermined member forming the frame member (Pg. 7, lines 43-44, “The X direction protrusions 31 allow the second moving member 30 to move with the lens support member 10 in the X direction while sliding along the X direction grooves 24”),
wherein the guide mechanism includes, on each of one side and another side in a direction orthogonal to a moving direction of the lens support:
a guide protrusion (31, 32) which extends along the moving direction of the lens support, and protrudes in the optical axis direction (as shown in Figs. 2-3); and
a guide groove (11, 24) formed in such a manner as to recess in the optical axis direction to allow the guide protrusion to be fitted to the guide groove (as shown in Figs. 2-3), and
wherein, when viewed from the direction in which the guide protrusion and the guide groove extend (Figs. 2-3, along the x and y axis), the guide protrusion and the guide groove are brought into line contact with each other at two positions on the one side in the direction orthogonal to the moving direction of the lens support (Pg. 7, lines 43-44, “The X direction protrusions 31 allow the second moving member 30 to move with the lens support member 10 in the X direction while sliding along the X direction grooves 24”), and are brought into surface contact with each other on the another side (Pg. 8, lines 7-8, “The Y direction grooves 11 allow the lens support member 10 to move in the Y direction while sliding along the Y direction protrusions 32”).
Regarding claim 2, Okazaki further discloses wherein the guide mechanism includes: a first guide mechanism (31) provided on one side in the optical axis direction (as shown in Fig. 2); and a second guide mechanism (32) provided on another side in the optical axis direction (as shown in Fig. 3), and wherein at least one of the first guide mechanism or the second guide mechanism includes the guide protrusion and the guide groove (31 and 32 are guide protrusions as shown in Figs. 2-3).
Regarding claim 3, Okazaki further discloses wherein the guide protrusion and the guide groove of the first guide mechanism extend in a first direction orthogonal to the optical axis direction (Pg. 7, lines 43-44, “The X direction protrusions 31 allow the second moving member 30 to move with the lens support member 10 in the X direction while sliding along the X direction grooves 24”), and when viewed from the first direction, the guide protrusion and the guide groove are brought into line contact with each other at two positions on one side in a second direction orthogonal to both the optical axis direction and the first direction and are brought into surface contact with each other on another side (as shown in Figs. 2-3), and wherein the guide protrusion and the guide groove of the second guide mechanism extend in the second direction (Pg. 8, lines 7-8, “The Y direction grooves 11 allow the lens support member 10 to move in the Y direction while sliding along the Y direction protrusions 32”), and when viewed from the second direction, the guide protrusion and the guide groove are brought into line contact with each other at two positions on one side in the first direction and are brought into surface contact with each other on another side (as shown in Figs. 2-3).
Regarding claim 5, Okazaki further discloses wherein the lens support has, on the side on which the guide protrusion and the guide groove are brought into line contact with each other, one of a magnet (70A) and a magnetic member (101B) arranged parallel to the direction in which the guide protrusion and the guide groove extend (as shown in Figs. 2-3), and
wherein the frame member has another one of the magnet (70B) and the magnetic member (101B) arranged in such a manner as to be opposed to the one of the magnet and the magnetic member (as shown in Figs. 2-3).
Regarding claim 6, Okazaki further discloses wherein the frame member is configured to move, together with the lens support, in the optical axis direction (Pg. 6, lines 5-6, “The lens moving member 1003 is configured to move the lens 2 in the Z direction while sliding along the shaft member 90”).
Regarding claim 11, Okazaki further discloses a camera device (1000), comprising: the lens driving device (1); and a lens supported by the lens support (as shown in Fig. 1).
Regarding claim 12, Okazaki further discloses an electronic apparatus (Pg. 5, line 3, “The camera device1000 is built in an electronic apparatus such as a mobile phone”), comprising the camera device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (WO 2021120113, as evidenced by the machine translation) in view of Lee (US 2021/0247663).
Regarding claim 4, Okazaki discloses as is set forth in claim 1 rejection above and further discloses a space is defined between the guide protrusion and the guide groove in a region between the groove bottom and each of the two positions of the line contact (as shown in Figs. 2-3, a space would be defined when the grooves and protrusions come together), and wherein, on the side on which the guide protrusion and the guide groove are brought into surface contact with each other, when viewed from the direction in which the guide protrusion and the guide groove extend (as shown in Figs. 2-3, along the x and y axis), the guide groove has, at a groove bottom thereof, a flat surface extending in a direction orthogonal to the direction in which the guide protrusion and the guide groove extend (Pg. 7, lines 17-19, “the X direction grooves 24 are provided on the upper surface 20b of each of the four corners of the first moving member 20 having a substantially rectangular shape in a plan view”, examiner interprets this to mean that the guide groove has a flat surface), and the guide protrusion (31, 32) has a flat surface brought into surface contact with the flat surface of the guide groove (as shown in Figs. 2-3).
Okazaki does not specifically disclose wherein, on the side on which the guide protrusion and the guide groove are brought into line contact with each other, when viewed from the direction in which the guide protrusion and the guide groove extend, the guide groove has such a shape that a width of the guide groove decreases toward a groove bottom. 

    PNG
    media_image1.png
    621
    821
    media_image1.png
    Greyscale

However Lee, in the same field of endeavor as Okazaki because both teach a lens driving device, wherein Lee teaches on the side on which the guide protrusion and the guide groove are brought into line contact with each other (as shown in Figs. 9-10), when viewed from the direction in which the guide protrusion and the guide groove extend (examiner interprets the groove to extend into the page in Figs. 9-10), the guide groove has such a shape that a width of the guide groove decreases toward a groove bottom (as shown in examiner labeled Fig. 10, the width of the guide groove decreases towards a groove bottom). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Okazaki with the wherein, on the side on which the guide protrusion and the guide groove are brought into line contact with each other, when viewed from the direction in which the guide protrusion and the guide groove extend, the guide groove has such a shape that a width of the guide groove decreases toward a groove bottom as taught by Lee, for the purpose of improving the stability of the connection between the grooves and protrusions. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (WO 2021120113, as evidenced by the machine translation) in view of Hwang (US 2015/0049209).
Regarding claim 7, Okazaki discloses a lens driving device (Figs. 1-3), comprising:
a lens support (1001) configured to support a lens (as shown in Fig. 1);
a frame member configured to support the lens support (1003); and
a guide mechanism (10, 20, 30) configured to guide the lens support in such a manner that the lens support is freely movable in a direction orthogonal to an optical axis direction of the lens relative to a predetermined member forming the frame member (Pg. 7, lines 43-44, “The X direction protrusions 31 allow the second moving member 30 to move with the lens support member 10 in the X direction while sliding along the X direction grooves 24”),
wherein the guide mechanism includes:
a guide protrusion (31, 32) which is formed on the predetermined member, and protrudes in the optical axis direction (as shown in Figs. 2-3); and
a guide groove (11, 24) formed in the lens support in such a manner as to recess in the optical axis direction to allow the guide protrusion to be fitted to the guide groove (as shown in Figs. 2-3), and
Okazaki does not specifically disclose wherein the lens support has, on one surface thereof having the guide groove, a dummy recess portion formed in the vicinity of the guide groove.
However Hwang, in the same field of endeavor as Okazaki because both teach a lens driving device, wherein Hwang teaches wherein the lens support (Fig. 3, 200) has, on one surface thereof having the guide groove (214), a dummy recess portion (215) formed in the vicinity of the guide groove (as shown in Fig. 3, 214 is close to 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Okazaki with the wherein the lens support has, on one surface thereof having the guide groove, a dummy recess portion formed in the vicinity of the guide groove as taught by Hwang, for the purpose of preventing detachment of the lens support members. 
Regarding claim 8, modified Okazaki teaches as is set forth in claim 7 rejection above but does not specifically disclose wherein a height of a bottom portion of the dummy recess portion is approximately equal to a height of a bottom portion of the guide groove.
However Hwang, in the same field of endeavor as Okazaki because both teaches a lens driving device, teaches wherein a height of a bottom portion of the dummy recess portion is approximately equal to a height of a bottom portion of the guide groove (as shown in Fig. 3, the height of the bottom of dummy groove 214 is about the same as the height of the bottom of 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Okazaki in view of Hwang with the wherein a height of a bottom portion of the dummy recess portion is approximately equal to a height of a bottom portion of the guide groove as taught by Hwang for the purpose of improving stability of the lens support members. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (WO 2021120113, as evidenced by the machine translation) in view of Hwang (US 2015/0049209), further in view of Chen (US 2017/0285292).
Regarding claim 9, modified Okazaki teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein, on a surface on a side opposite to the one surface having the guide groove and the dummy recess portion, a mark of a material injection port for forming the lens support is formed at a position of being prevented from overlapping the guide groove in the optical axis direction.
However Chen, in the same field of endeavor as Okazaki because both teach a lens device, wherein Chen teaches wherein, on a surface (Figs. 1-3, 110) on a side opposite to the one surface having the guide groove and the dummy recess portion (120), a mark of a material injection port for forming the lens support is formed (GM) at a position of being prevented from overlapping the guide groove in the optical axis direction (as shown in Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Okazaki in view of Hwang with the wherein, on a surface on a side opposite to the one surface having the guide groove and the dummy recess portion, a mark of a material injection port for forming the lens support is formed at a position of being prevented from overlapping the guide groove in the optical axis direction as taught by Chen, for the purpose of moving the injection molding port out of the optical path. 
Regarding claim 10, modified Okazaki teaches as is set forth in claim 8 rejection above but does not specifically disclose wherein, on a surface on a side opposite to the one surface having the guide groove and the dummy recess portion, a mark of a material injection port for forming the lens support is formed at a position of overlapping the dummy recess portion in the optical axis direction.
However Chen, in the same field of endeavor as Okazaki because both teach a lens device, wherein Chen teaches wherein, on a surface (Figs. 1-3, 110)  on a side opposite to the one surface having the guide groove and the dummy recess portion (120), a mark of a material injection port for forming the lens support is formed (GM) at a position of overlapping the dummy recess portion in the optical axis direction (as shown in Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens driving device of Okazaki in view of Hwang with the wherein, on a surface on a side opposite to the one surface having the guide groove and the dummy recess portion, a mark of a material injection port for forming the lens support is formed at a position of overlapping the dummy recess portion in the optical axis direction as taught by Chen, for the purpose of moving the injection molding port out of the optical path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        28 July 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872